Citation Nr: 1523090	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  10-13 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for complex regional pain syndrome of the right upper extremity.

2.  Entitlement to service connection for a thyroid condition.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel




INTRODUCTION


The Veteran served on active duty from October 1998 to April 1999 and from September 2004 to November 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to service connection for a thyroid condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's complex regional pain syndrome of the right upper extremity is characterized by symptoms best described as mild.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for complex regional pain syndrome of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8799-8716 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for complex regional pain syndrome of the right upper extremity.  Once service connection is granted the claim is substantiated and additional notice is not required.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA treatment records have also been obtained, including records from the Social Security Administration (SSA).

The Veteran was provided VA medical examinations in October 2007, November 2009 and June 2012.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Because the Veteran is challenging the initially assigned disability rating, it has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board may, however, grant different levels of compensation effective from different dates based on the evidence, throughout the period since service connection was awarded.  See Hart v. Mansfield, 121 Vet. App. 505 (2007).

While various manifestations of a single disability may be assigned separate disability evaluations, VA regulations preclude the evaluation of the same manifestations of a disability under different diagnoses, a process called pyramiding.  See 38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  This is critically important in the instant case as the Veteran is service-connected for multiple disabilities manifested by symptoms affecting the right upper extremity.  For instance, the Veteran is service-connected for fibromyalgia and several VA examinations note that the Veteran's symptoms of difficulty with hand grip, writing, and typing are attributable to the already service-connected fibromyalgia.  Moreover, the Veteran is also already service-connected for right shoulder strain, status post supraclavicular exploration and scalene muscle resection, and the Veteran is already compensated for any right arm limitation of motion for this disability.  The Veteran is also already service connected for cervical spine strain, which contemplates radiating pain.

The Veteran's complex regional pain syndrome of the right upper extremity is evaluated as 10 percent disabling under Diagnostic Code 8799-8716.  The Board notes that hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  Here, the Veteran's service-connected complex regional pain syndrome of the right upper extremity has been rated as analogous to neuralgia involving the ulnar nerve. 

As noted in the June 2012 VA examination, the Veteran's dominant hand is her right. 

Disabilities of the ulnar nerve are rated under the criteria of 38 C.F.R. § 4.124a (Diseases of the Peripheral Nerves), Diagnostic Code 8516 (complete or incomplete paralysis), Diagnostic Code 8616 (neuritis) and Diagnostic Code 8716 (neuralgia).  A disability rating of 10 percent disability rating is awarded for mild incomplete paralysis of the minor or major extremity.  A 30 percent disability rating is awarded for moderate incomplete paralysis of the major extremity.  A 40 percent disability rating is awarded for severe incomplete paralysis of the major extremity.  A 60 percent disability rating is awarded for complete paralysis of the ulnar nerve in the major extremity (with "griffin claw" deformity due to flexor contraction of the ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers; cannot spread the fingers or reverse; cannot adduct the thumb; flexion of wrist weakened). 

The words "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2014).

Service treatment records reflect complaints and treatment for pain in the Veteran's right upper extremity, most of which have been contemplated by separately rated service-connected disabilities.  However, the Veteran does have subjective complaints of tingling and numbness of the right upper extremity which do not appear to have been contemplated by any other service-connected disability.

The Veteran was afforded a VA examination in October 2007.  She reported constant tingling and numbness of the fingers in the hand and the right arm.  She stated that there was no weakness of the fingers.  Upon examination, there was no edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement found in the right shoulder, elbow or wrist.  The Veteran's right hand fingertips approximated the proximal transverse crease of the palm.  Her right hand strength was within normal limits.  A neurological examination showed motor functions and sensory functions within normal limits.  Right upper extremity reflexes were measured at 2+ for both bicep jerks and triceps jerks.  Tinel's signs were absent and the phalen's test was negative.  The examiner noted subjective right arm pain.  

The Veteran was afforded a VA examination in November 2009.  She reported constant right arm pain, with numbness.  Pain, stiffness and weakness were noted in her shoulder.  The examiner reviewed December 2008 x-ray results which showed that all values regarding ulnar neuropathy were within normal limits.  It was noted that the Veteran could have ulnar irritation with a painful arm, however, there was no evidence of any degree of ulnar nerve injury.  The examiner noted that neurology did not support any nerve damage or current thoracic outlet syndrome.  

A review of neurology notes revealed that the Veteran's strength was 5 out of 5.  Her right arm deltoid was 4+ due to pain.  Coordination was normal.  There was increased sensation to all modalities in entire right arm.  The examiner noted that a recent electromyography (EMG) did not support the Veteran's complaint of numbness in her arm and that neurology did not support any nerve damage or current thoracic outlet syndrome.  

The Veteran was afforded a VA examination in June 2012.  The examiner noted decreased range of motion and decreased strength in the Veteran's right side.  A review of x-ray results from September 2010 showed a normal computerized tomography scan, magnetic resonance imaging and EMG of the right shoulder and arm.  Examination results showed that the Veteran's muscle strength for her right elbow, wrist and fingers were 5 out of 5.  No muscle atrophy was noted.  The Veteran's reflex examination showed normal results for biceps, triceps and brachioradialis.  The sensory examination for her right shoulder, inner/outer forearm and hand/fingers were normal.  

After a review of the entire record, the Board finds that the medical evidence suggests a disability that is no more than "mild."  A rating in excess of 10 percent under Diagnostic Code 8799-8716 is not warranted.  The evidence of record does not show that the Veteran's complex regional pain syndrome of the right upper extremity to be "moderate" in severity.  In this regard, the Board acknowledges the Veteran's subjective complaints of ongoing pain and numbness in her right upper extremity.  However, the medical evidence from the October 2007 VA examination reflects hand strength, motor functions and sensory functions to be normal.  The November 2009 VA examination report indicates that the Veteran's ulnar neuropathy was within normal limits.  There was increased sensation, however, the neurology examination showed no nerve damage.  The June 2012 VA examination report revealed sensory results which were normal.  In the absence of objective findings of nerve damage and/or more severe neurologic impairment, Board finds that the criteria for a higher rating are not met.  

The Veteran is competent to report lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  However, the Veteran's lay assertions are essentially contradicted by the medical findings after clinical evaluation.  The Veteran's allegations, as investigated by competent medical authority, do not support an increased rating for the service-connected complex regional pain syndrome of the right upper extremity.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2014).

In this case, the Board finds that the criteria for a rating in excess of 10 percent for her service-connected complex regional pain syndrome of the right upper extremity have not been met.  As such, the Veteran is not eligible for a higher rating under Diagnostic Code 8799-8716, as there is no evidence of even moderate incomplete paralysis of the right upper extremity.

The Veteran's disability picture is fully contemplated by the rating schedule.  The subjective hand weakness reported by the Veteran has not been supported by objective strength testing and difficulty with hand grip and tasks such as writing have been attributed to the separate service-connected disability of fibromyalgia.  The symptoms of numbness and pain are wholly sensory and are contemplated by the rating criteria, which contemplate mild incomplete paralysis, and which reasonably describe the Veteran's disability level and these symptoms.  As the Board finds the assigned schedular evaluation for the service-connected complex regional pain syndrome of the right upper extremity is adequate, referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1). 

Finally, although the Court of Appeals for Veterans Claims has held that a claim for an increased rating is a claim for the highest rating possible, to include a total disability rating for individual unemployability (TDIU), the evidence indicates that the Veteran is already in receipt of a TDIU rating and there is no indication that she has disagreed with the effective date of that rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Therefore, the issue of entitlement to TDIU is not part of the underlying appeal.


ORDER

Entitlement to a disability rating in excess of 10 percent for complex regional pain syndrome of the right upper extremity is denied.



REMAND

The Board finds that a remand is necessary for the issue of entitlement to service connection for a thyroid condition.  The Veteran contends that the claimed disability is related to service.  

Service treatment records dated in April 2007 reveal that the Veteran's thyroid showed abnormalities.  It was noted that the thyroid was diffusely enlarged.

The June 2007 VA examination report shows that at that time, there was no diagnosis provided because there was no pathology to render a diagnosis.  

A November 2009 rheumatology note indicates that the Veteran had autoimmune thyroid disease.  An April 2011 otolaryngology note shows an impression of a left thyroid nodule.  

Once VA undertakes to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007) (citing Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007)); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

While the Veteran was afforded a VA examination in June 2007 regarding her claim for service connection for a thyroid condition, the examiner specifically noted that there had been no pathology to render a diagnosis.  However, during the pendency of the claim the VA medical treatment notes show a diagnosis of autoimmune thyroid disease.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (The requirement of a current disability may be met by evidence of the disability at the time of filing or at any point during the pendency of the claim.).  As such, the June 2007 VA examination is not adequate for resolution of this case.  A remand is required to accord the Veteran an adequate examination that addresses the nature and etiology of any current thyroid disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of any current thyroid disability.  The entire electronic claim file must be reviewed by the examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current thyroid disability is related to the Veteran's active military service.  A complete rationale should be given for any opinion provided. 

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


